Title: Abigail Adams to John Adams, 31 March 1797
From: Adams, Abigail
To: Adams, John


        
          my Dearest Friend
          Quincy March 31 1797
        
        With my borrowed Money I have just paid the collector my tax Bill. I have the satisfaction to know that I did not borrow it to pay any expences of my own creating, but having been twice before

call’d upon, I could not submit to a third, without discharging it. I have not any Letter from you of a later date than the 17th nor do I expect to get an other untill the 4th of April. the weather is exceeding cold and sour. our dreadfull east winds prevail and Peirce one through and through. I have not been confined, but fear every day least I should. we are all in affliction. Polly smith is just gone. I do not expect she will continue an other week. her decline has been rapid, about two months since she was first confined. my spirits are low. I want something to Cheer them up. I think you are fastned to a spot which you cannot leave at Will, and I believe you want your Family more than when you was occupied by a daily attendance in congress Your Mind is however so fully employd that you cannot think much of it. we are suffering under the same apprehensions which have afflicted other places. the attempts to destroy Boston by fire are daily, or rather Nightly repeated. Patroles are constantly kept. they have detected but few. the vile wretches have got into the Country. at Milton they keep a Nightly Watch. it is really a Distressing calamity, but we shall be infested with more vagabonds, if the states go on to abolish capital punishments
        you write me that you shall not procure any furniture untill I come, but if it is to be made, it will require time. I have written to mrs otis to request her to go through the House with Brisler after you get into it, and to tell me what she thinks will be necessary. When an inventary is taken of what is in the House, I can judge better. I have not heard of the oats. I have got mr smith to inquire. Billings is at work upon the wall it takes an immence number of stones. our people have been several days carting them. it is so very wet, that they have only been able to plow a part of the ground, before the House the medow below the House is flow’d and the Brooks are very high. we have floods of Rain every day or two. the manure has all been pitch’d over some of it carted out. our people say there are two hundred load of it. the season is backward. when a fair day comes I am obliged to hire three or four hands to get any thing forward, and after all Your Eye is wanted, and your direction too.
        I cannot mount on Horse back. I can only direct. I mourn the loss of a Man who had zeal in his nature, and activity in his bones, as well as Strength of Body, and was not a rum drinker. he however tells me that he will let himself to me an other year if I should want him Money will be of more value I trust. there is complaint of a

scarcity of it, Yet every thing is high, but Grain which is much lower. corn may be had at a dollors Rye & 6.8, flower 10 dollors and half— Provision is yet very high. west India produce also.
        Yours as ever
        
          Abigail Adams
        
      